DETAILED ACTION
	For this Office action, Claims 38-61 are pending.  Claims 1-37 are canceled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 09 July 2022, with respect to the grounds of rejection of Claims 38-61 that are not discussed below, have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that address and overcomes the issues of indefiniteness that required these grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why said grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 09 July 2022.  
Applicant's arguments filed 09 July 2022 have been fully considered but they are not persuasive with respect to the grounds of rejection of Claims 45, 46, 48, 57, 58 and 60 under 35 U.S.C. 112(b).  Applicant’s amendments to the claims did not rectify the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b), namely the lack of established antecedent basis for the plurality of “rate of change values”.  While instant Claims 44 and 56 introduced these limitations in previous claim filings, the amendments to said claims removed this antecedent basis issue (which requires new rejections to these and other claims).  The extensive examiner amendments that would be required to correct these issues, and the potential for mistakes made in drafting said examiner amendments, prevents the examiner from making said amendments at this time.  Said grounds of rejection under 35 U.S.C. 112(b) are made and detailed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-46, 48, 55-58 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 43, 44, 55 and 56 each have been amended to recite a plurality of “said” rate-of change values; however, these limitations as previously filed were the first establishment of said rate-of-change values.  The limitations as amended therefore lack established antecedent basis due to the amended claim language.  Additionally, the amendments to the claims do not establish antecedent basis for the plurality of rate-of-change values in Claims 45, 46, 48, 57, 58 and 60 (see previous Office action).  Applicant is urged to address these issues in the response to this Office action, wherein amendments to the claims that establish antecedent basis (for example, changing “said rate-of-change chlorine process value” to “a rate-of-change chlorine process value”) will overcome these grounds of rejection.
Claim 46 is additionally rejected under 35 U.S.C. 112(b) for being amended to recite “the rate-of-change chlorine set value with said correct arithmetic sign”, wherein “said correct arithmetic sign” lacks established antecedent basis.  While “the correct arithmetic sign” (as recited with the other “correct arithmetic sign” limitations in the claim) is considered proper under 35 U.S.C. 112(b), “said correct arithmetic sign” indicates that the limitation has been previously recited and established (or “said”).  Lack of such previous establishment therefore renders the limitation indefinite.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment to the claim that recites “the rate-of-change chlorine set value with the correct arithmetic sign” will overcome this ground of rejection.

Allowable Subject Matter
Claims 38-42, 47, 49-54, 59 and 61 are considered allowable at this time.  A more detailed reasons for allowance will be provided upon allowance of the entire claim set.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        08/03/2022